Citation Nr: 0509559	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from August 1943 to 
March 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                 


FINDINGS OF FACT

1.  The appellant's current bilateral hearing loss is not 
attributable to his period of active military service.

2.  The appellant's current tinnitus is not attributable to 
his period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in June 2003, prior to the initial rating 
decision with regard to the issues on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the 
February 2004 statement of the case provided the appellant 
with the text of the relevant portions of the VCAA, as well 
as the implementing regulations.  The Board further notes 
that there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to the 
present claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims, including at a February 2005 hearing before 
the undersigned Board member.  Id.  Thus, VA's duty to notify 
has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 2003, the appellant underwent 
a VA examination which was pertinent to his service 
connection claims.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


II.  Factual Background

The appellant's Honorable Discharge from the United States 
Navy reflects that he served in the Navy from August 1943 to 
March 1946, and that his military occupation was that of a 
Radarman, Third Class.  Among the vessels and stations that 
the appellant served on, it was noted that he served aboard 
the USS Heermann.  Under "Remarks," the following was 
listed: Asiatic Pacific (7 stars), American Area Victory 
Philippine Liberation (2 stars), and Presidential Unit 
Citation (1 star).  

The appellant's service medical records are negative for any 
complaints or findings of either bilateral hearing loss or 
tinnitus.  The records show that in March 1946, the appellant 
underwent a separation examination.  At that time, in regard 
to the appellant's ears, it was noted that there was no 
disease and that there were no  defects.  The appellant's 
hearing was 15/15 bilaterally, on whispered and spoken voice 
testing.  Audiometric testing was not performed.

In May 2003, the appellant submitted a private audiological 
evaluation report, dated in August 1999.  The report 
contained an uninterpreted graphical representation of 
auditory threshold testing results. 

In statements from the appellant, received by the RO in July 
2003, the appellant indicated that during service, he served 
aboard the USS Heermann from December 1943 to March 1946, and 
that during that period of time, his ship was engaged in 
raids and bombardments of numerous islands, including the 
Marshall Islands and the Southern Palau Islands.  According 
to the appellant, during the bombardments of those islands 
and the Battle of Leyte Gulf, his place of duty was inside a 
five inch gun mount wearing headphones to relay any messages 
from the bridge.  The appellant stated that he was not given 
any ear plugs and was exposed to "a multitude of hours of 
heavy sustained bombardments."  He also noted that in 1969, 
he experienced an "unexplained, baffling acoustic trauma," 
that, within a few weeks, left him with a sudden and complete 
hearing loss, imbalance, fatigue, and tinnitus.  According to 
the appellant, his doctor at the Western Montana Clinic in 
Missoula, Montana, sent him to the University Hospital of 
Washington in Seattle, Washington, to see if the cause of his 
hearing loss could be determined.  The appellant reported 
that during his stay at the University Hospital of Washington 
in September 1969, he was given "every conceivable test 
possible."  He indicated that after four days of tests, he 
was diagnosed with possible "atypical Meniere's disease."  
According to the appellant, a doctor handed him a note which 
stated that he was deaf and that no operation, medication, or 
hearing aid would be of any help, and that he should go to 
the University of Montana in Missoula and take up lip 
reading.  The appellant noted that at present, he was still 
in a complete "soundless world," with a strong case of 
tinnitus.        

Attached to the appellant's statements were the following: 
(1) a private medical discharge summary from the University 
Hospital, University of Washington, which showed that the 
appellant was hospitalized from September 11 to 17, 1969, (2) 
a private audiological evaluation report, dated in April 
1970, which contained an uninterpreted graphical 
representation of auditory threshold testing results, and (3) 
private medical statements from J.L.M., M.D., dated in 
December 1969 and January 1970.  In regard to the September 
1969 University Hospital discharge summary, the Board notes 
that it was signed by R.L.M., M.D.  In the summary, Dr. M. 
stated that the appellant had been referred from a Dr. O. 
from Missoula.  Dr. M. indicated that the appellant had been 
in normal health until June 12, 1969, when he had an episode 
of decreased hearing in the left ear noted at work.  After a 
two-day period on the 12th of June, the appellant had an 
episode of vertigo with nausea and vomiting, and he had to 
lay down to maintain his balance.  The appellant saw a 
private physician who thought that he had some cerumen 
problems of obstruction.  The appellant did not see any other 
physician and gradually improved until an ENT (ears, nose, 
throat) evaluation on the 16th of July.  Dr. M. stated that 
according to Dr. O., after the appellant's initial insult, he 
was dizzy for about a week and then began to steadily 
improve.  Dr. O. had reported that the appellant had a 
sensorineural hearing loss in the left ear at approximately 
60 decibels.  The appellant had normal function of calorix 
testing on the right, but on the left, he had minimal 
function, with an onset of nystagmus at 60 seconds ending at 
75 seconds.  Films were taken and no abnormality was noted 
and it was felt that the appellant had had a vascular 
accident to his left ear.  On the 4th of August, the 
appellant had another repeat vertigo incident with hearing 
loss noted in the right ear, and an audiogram showed an 85 
decibel loss in the left ear, with a 20 decibel decrease in 
the right ear.   

In the September 1969 discharge summary, Dr. M. stated that 
the appellant had been referred to the University Hospital 
because 10 days prior to admission, he had developed total 
hearing loss, but for a minimal amount remaining in the right 
ear.  Dr. M. indicated that the appellant was in generally 
good health and denied history of headache or generalized 
symptoms of fever or anorexia.  The appellant had been unable 
to work through the two and one-half month period and had 
lost eight pounds during that period of time.  According to 
Dr. M., the appellant had been hospitalized at the end of 
August 1969 in another hospital where his spinal tap showed a 
protein of "20 mg. %," with no white cells, and a skull 
series in June 1969 which was normal.  Dr. M. noted that the 
appellant's past history was relevant for a sustained high 
frequency hearing loss after his military service in World 
War II.  According to Dr. M., the appellant had been in the 
Navy and had sustained some traumatic hearing insults at that 
time.  Dr. M. further reported that the appellant's family 
history was relevant for a neurological condition consisting 
of muscular twitching starting in the young adult years and 
advancing to the point that those people had died early in 
life from causes secondary to the nervous condition.  Dr. M. 
indicated that the hereditary neurological condition was not 
felt to be related to the appellant's present problems.  

In regard to the appellant's hospital course, Dr. M. stated 
that the appellant was evaluated by an ENT specialist who 
felt that the appellant, "along with the caloric and 
audiological testing," had a vascular insult to both ear 
systems.  According to Dr. M., further audiological testing 
showed that the Beekesy type 2 pattern and that the results 
of the glycerol test suggested a "Menieres-like" response 
to the endolymphatic desiccation.  Dr. M. indicated that it 
was felt that the appellant had essentially a dead right ear, 
with a very serious sensorineural hearing loss in the left 
ear.  The results of the glycerol test showed a "bizarre 
type of Meniere's disease."  Ophthalmological testing 
confirmed blepharitis and the consult stated that as no 
keratitis was present, that Cogan's syndrome was not given 
any objective support.  In general, the appellant did not 
improve during hospitalization.  Dr. M. reported that it was 
felt that with some therapy of the appellant's ear, his 
Meniere's type of syndrome could be given treatment and that 
otherwise, his only medical assistance could be gained by 
speech education.  The diagnoses were bilateral hearing 
deficit, severe sensorineural hearing loss on the left, dead 
ear on the right, atypical Meniere's disease possible, 
chronic blepharitis, and hereditary neurological disease type 
unknown.     

In the December 1969 private medical statement from Dr. 
J.L.M., Dr. M. stated that he had evaluated the appellant for 
complaints of rapidly progressive hearing loss in the past 
nine months.  Dr. M. indicated that the appellant had had a 
relatively recent and severe problem of bilateral Meniere's 
disease occurring initially on the right ear, and then on the 
left ear, and having rather suddenly lost his hearing in the 
right ear, with no preceding episodes of upper respiratory 
infection, but occurring initially with a ringing tinnitus in 
the right, followed by fluctuating hearing acuity.  According 
to Dr. M., the appellant's rapid progression of hearing loss 
was to the point where the appellant currently felt that he 
was essentially totally deaf in the right ear and had only a 
trace of hearing in the left ear.  Dr. M. indicated that 
approximately three months after the episode occurring on the 
right ear, the appellant had developed similar symptoms on 
the left ear, with a rapid and progressive hearing loss, 
tinnitus, and bouts of dysequilibrium.  Dr. M. noted that the 
appellant was studied extensively at the University of 
Washington approximately two months ago where a diagnosis of 
bilateral Meniere's disease was made, and he was placed on 
diuretics, vasodilators, and antehistamines, none of which 
had improved his hearing.  According to Dr. M., it was 
recommended by the appellant's physicians to undergo shunt 
surgery procedures on his ears.  Dr. M. further reported that 
upon physical examination, the appellant was very deaf and 
communicated primarily by sign language and writing on a 
paper pad.  On examination of the ears, external auditory 
canals were clear and the drum membranes were normal.  There 
was essentially no demonstrable hearing on the right and 
there was a trace of hearing on the left.  The appellant was 
complaining about a considerable amount of ringing and 
roaring tinnitus in both ears.  The diagnosis was bilateral, 
far advanced, acute and chronic Meniere's Disease, right 
greater than left.  According to Dr. M., the appellant 
underwent a right subarachnoid endolymphatic shunt under 
local anesthesia.  

By the January 1970 private medical statement from Dr. 
J.L.M., Dr. M. indicated that the appellant had had a 
previous hospitalization at the Marcus Daly Hospital with a 
diagnosis of bilateral, very far advanced, acute and chronic 
Meniere's disease, and underwent a right subarachnoid 
endolymphatic shunt operation one month ago.  Dr. M. stated 
that the appellant was admitted for a similar procedure on 
the left ear, contemplating recovering hearing sufficient 
that would enable him to hear a bit of sound with a hearing 
aid.  According to Dr. M., at present, the appellant was 
essentially deaf in both ears, with some periodic sensations 
of imbalance accompanied by a slight sensation of nausea.  
Dr. M. noted that the appellant had had a moderate amount of 
ringing and roaring tinnitus in both ears intermittently.  
Dr. M. diagnosed the appellant with very far advanced 
Meniere's disease of the left ear, and noted that the 
appellant underwent a left subarachnoid endolymphatic shunt 
under local anesthesia.  

In August 2003, the RO received private audiological 
evaluation reports from the Newport Audiology Centers, dated 
in August 1999, August 2000, August 2001, and August 2002.  
The reports contain uninterpreted graphical representations 
of auditory thresholds testing results.  In the August 1999 
audiological evaluation report, it was noted that the 
appellant's audiological testing results revealed a profound 
sensorineural hearing loss for both ears.  Speech 
discrimination was poor for both ears when tested at the 
limits of the audiometer, with auditory alone and auditory 
with visual cues.  Otoscopy was unremarkable.  It was noted 
that according to the appellant, he had had a longstanding 
profound loss, with poor discrimination, tinnitus, and body 
aid use for several years (left ear only).  The appellant 
also reported that he had a history of ear surgery, 
dizziness, noise exposure, headaches from eye strain, 
allergies, and aural rehabilitation to include sign language 
and lip reading classes.     

In August 2003, the appellant underwent a VA examination.  At 
that time, the examiner noted that the appellant's claims 
file had been reviewed for audiometric data.  According to 
the examiner, a whisper test obtained in August 1943 and one 
obtained on the appellant's discharge in March 1946 showed 
scores of 15 and 15.  The appellant's claims file also 
included private medical records from 1969 which showed that 
at that time, the appellant had experienced acoustic trauma 
of a sudden complete hearing loss, along with imbalance, 
fatigue, and tinnitus.  The appellant was hospitalized in 
September 1969 and discharged with the diagnosis of atypical 
Meniere's disease.  The examiner reported that according to a 
private medical statement from Dr. R.L.M., Dr. M. noted that 
the appellant's initial hearing loss was noted in June 1969, 
with a sudden hearing loss on the left side, with vertigo and 
nausea.  In August 1969, there was a repeat episode and 
hearing loss was noted on the right side, with an increased 
loss on the left again, and the appellant was referred for a 
total hearing loss.  The diagnosis was vascular insult to 
both ears.          

In regard to the appellant's medical history, the examiner 
noted that the appellant had had 30 months of military 
experience in the Navy, with 24 of those months spent on 
board ship.  The appellant's job in the Navy was radio 
operator and the examiner stated that according to the 
appellant, he was inside a five inch gun mount, wearing 
earphones to receive directions from the bridge.  The 
appellant denied use of hearing protection and denied any 
other job or hobbies that had placed him around loud sounds.  
The appellant denied any history of hand held weapons.  He 
reported that he underwent surgery to both ears about five 
months after his release from the hospital in 1969.  
According to the examiner, the surgery performed was an 
endolymphatic sac decompression.  The examiner stated that 
according to the appellant, the surgery was not successful.  
The appellant denied any history of ear infections or 
problems with severe dizziness.  He did not describe any head 
injuries or tinnitus.

The audiological evaluation revealed that the pure tone air 
conduction threshold level in the right ear at 500 Hertz was 
110 decibels, with all other frequencies with no response at 
the limit of the audiometer, for a one frequency average of 
110 decibels.  The audiological evaluation also revealed pure 
tone air conduction threshold levels in the left ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 105, 110, 
105, 105, and 105 decibels, respectively, with an average 
puretone threshold of 107.  In addition, the examiner noted 
that using a Maryland CNC list, word recognition scores could 
not be obtained for the right ear at the limits of the 
audiometer.  On the left ear, the word recognition score was 
32 percent obtained at 110 decibels.  The diagnosis was 
bilateral profound sensorineural hearing loss.  The examiner 
stated that he was requested to provide an opinion as to 
whether the claimed hearing loss and tinnitus that was found 
was at least as likely as not related to the appellant's 
military occupation as a United States Navy radarman, and his 
exposure to loud noise from five inch guns during World War 
II.  In this regard, the examiner indicated that the 
appellant's whisper test upon discharge was 15 and 15.  
According to the examiner, the appellant's hearing loss was 
clearly associated with the acoustic trauma and the sudden 
hearing loss in 1969, as evidenced by his outside medical 
record which had been submitted.  The examiner stated that 
according to the appellant, he did not believe that he had 
hearing loss before 1969, which was well after his service in 
the military.  Thus, the examiner indicated that in light of 
the appellant's discharge scores of 15 and 15, and given the 
fact that the appellant's hearing loss began in 1969 with a 
sudden complete hearing loss in both ears, it was the 
examiner's opinion that it was not likely that the 
appellant's hearing loss was caused by his time in the 
military.  In regard to the appellant's claim of tinnitus, 
the examiner reported that the appellant denied the presence 
of tinnitus.   

In the appellant's substantive appeal (VA Form 9), dated in 
February 2004, the appellant indicated that the VA had 
accepted the fact that he was exposed to acoustic trauma 
during World War II, and had also accepted the fact that he 
had severe hearing loss.  The appellant stated that in other 
cases similar to his, the VA had found that in-service 
acoustic trauma was related to impaired hearing.  In support 
of this claim, the appellant submitted a copy of a Board 
decision pertaining to another veteran, dated in February 
2001, where the Board, based on medical evidence showing a 
link between in-service acoustic trauma and military service, 
concluded that the veteran's bilateral hearing loss was 
incurred in active service.  

In a private medical statement from R.N., M.D., dated in 
February 2004, Dr. N. indicated that he first became 
acquainted with the appellant in 1967 when he moved to 
Missoula.  Dr. N. stated that in the late summer of 1969, he 
realized that his ability to communicate with the appellant 
had suddenly become impaired because the appellant was 
rapidly losing his hearing ability.  According to Dr. N., at 
that time, no true medical diagnosis of the appellant's 
condition could be obtained and thus no treatment was 
available.  Dr. N. opined that if the medical personnel would 
have explored the background history of the appellant's 
service in the United States Navy during the war, they would 
have discovered that the appellant's hearing loss was "due 
to his assigned position on that naval vessel during the 
years of repeated bombardment of the enemy vessels and 
position in World War II."     

In April 2004, the RO received a private medical statement 
from D.J.M., Au.D.  In the statement, Dr. M. indicated that 
he had known the appellant since April 1970, when he was 
referred to the audiological clinic at the University of 
Montana.  Dr. M. stated that at that time, the appellant had 
been recently evaluated at the University of Washington 
Medical Center following a sudden loss of hearing and 
balance.  It was reported that the appellant had "no useable 
hearing and was referred for aural rehabilitation and lip 
reading."  On further testing, the appellant was found to 
have had minimal hearing in one ear beyond the usual testing 
level.  He was fit with a "power" body hearing aid, which 
had allowed him to function in some communication settings, 
as long as he could "speech read."  Dr. M. noted that he 
was aware of the appellant's military history while serving 
in the Navy in battle situations.  According to Dr. M., it 
was "undoubted [sic]" that the appellant was, for extended 
periods of time, exposed to large "bore [sic]" weapons 
fire, without the benefit of ear protection.  Dr. M. 
indicated that it was further reported that the appellant had 
experienced hearing loss and tinnitus at the termination of 
his active duty.  Thus, Dr. M. stated that from what he knew 
of the appellant's military record and his hearing loss and 
tinnitus following his tour of duty, it was Dr. M.'s opinion 
that it was more likely than not that the appellant's hearing 
loss had its origins while serving in the United States 
military.  

In February 2005, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that while he was in the Navy, he served as a radar 
operator aboard the USS Heermann.  The appellant stated that 
his position was in the gun mount wearing earphones in case 
the fire control went out and he would have direct 
communication with the bridge.  He indicated that due to his 
military occupation, he was exposed to constant gun fire and 
bombardments.  According to the appellant, he did not 
experience any hearing problems while he was in the military, 
"not to a noticeable degree."  The appellant reported that 
he first experienced hearing problems in 1969, when he 
suddenly felt dizzy and his left ear went deaf.  He stated 
that he lost his hearing in his right ear approximately one 
month after he went deaf in his left ear.  According to the 
appellant, he was hospitalized and underwent tests, but a 
definitive diagnosis could not be made, apart from possible 
"atypical Meniere's disease."  The appellant maintained 
that his current bilateral hearing loss and tinnitus were due 
to his in-service noise exposure.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

In the instant case, it is not in dispute that the appellant 
has current bilateral hearing loss and tinnitus.  In this 
regard, the Board finds that the audiometric findings 
obtained from the August 2003 VA audiometric examination 
reflect the required thresholds for a finding of hearing 
impairment in both ears under 38 C.F.R. § 3.385.  In 
addition, although the Board recognizes that in the August 
2003 VA examination, the examiner stated that the appellant 
denied the presence of tinnitus, the Board notes that the 
private audiological evaluation reports from the Newport 
Audiology Centers, dated in August 1999, August 2000, August 
2001, and August 2002, show that the appellant received 
intermittent treatment for tinnitus.  Thus, the Board 
observes that the next question to be addressed is whether 
the appellant's hearing loss and tinnitus are attributable to 
his military service.  

After reviewing the evidence of record, the Board finds that 
the appellant's bilateral hearing loss and tinnitus are not 
the result of injury or disease incurred in, or aggravated 
by, his military service.  In this regard, the Board notes 
that the appellant's service medical records are negative for 
any complaints or findings of either bilateral hearing loss 
or tinnitus.  In addition, the records show that in the 
appellant's March 1946 separation examination, in regard to 
the appellant's ears, it was noted that there was no disease 
and that there were no defects.  Moreover, the appellant's 
hearing was 15/15 bilaterally, on whispered and spoken voice 
testing. 

In the instant case, the first evidence of record of any 
bilateral hearing loss or tinnitus is in 1969, approximately 
23 years after the appellant's discharge from the military.  
In this regard, a private medical discharge summary from the 
University Hospital shows that the appellant was hospitalized 
from September 11 to 17, 1969.  In the summary, Dr. R.L.M. 
noted that the appellant had been in normal health until June 
1969 when he had experienced an episode of decreased hearing 
in his left ear, followed by subsequent decreased hearing in 
his right ear.  Dr. M. stated that while the appellant was 
hospitalized, caloric and audiological testing showed that 
the appellant had had a vascular insult to both ear systems 
and had essentially a dead right ear, with a very serious 
sensorineural hearing loss in the left ear.  In addition, Dr. 
M. reported that the results of the glycerol test showed a 
"bizarre type of Meniere's disease."  The pertinent 
diagnoses were bilateral hearing deficit, severe 
sensorineural hearing loss on the left, dead ear on the 
right, and atypical Meniere's disease possible.  According to 
Dr. M., it was felt that with some therapy of the appellant's 
ear, his Meniere's type of syndrome could be given treatment.  

The Board recognizes that in the September 1969 discharge 
summary, Dr. M. noted that the appellant's past history was 
relevant for a sustained high frequency hearing loss after 
his military service in World War II, and that the appellant 
had been in the Navy and had sustained some traumatic hearing 
insults at that time.  However, there is no evidence showing 
that Dr. M. specifically linked the appellant's bilateral 
hearing loss to his period of active military service, to 
include any in-service noise exposure.  Rather, the evidence 
of record clearly reflects that Dr. M. linked the appellant's 
hearing loss to possible atypical Meniere's disease or a 
Meniere's type of syndrome.  The Board further notes that in 
the private medical statements from Dr. J.L.M., dated in 
December 1969 and January 1970, Dr. M. diagnosed the 
appellant with bilateral, far advanced, acute and chronic 
Meniere's Disease, and linked the appellant's bilateral 
hearing loss to his diagnosed Meniere's Disease.  

In this case, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The Board recognizes that the evidence in favor of the 
appellant's claim for service connection for bilateral 
hearing loss and/or tinnitus includes the private medical 
statements from Dr. R.N., dated in February 2004, and Dr. 
D.J.M., dated in April 2004.  In this regard, the Board notes 
that in the February 2004 private medical statement from Dr. 
N., Dr. N. stated that in 1969, he realized that his ability 
to communicate with the appellant had suddenly become 
impaired because the appellant was rapidly losing his hearing 
ability.  According to Dr. N., at that time, no true medical 
diagnosis of the appellant's condition could be obtained and 
thus, no treatment was available.  However, the Board 
observes that as stated above, in the September 1969 
discharge summary from the University Hospital, the 
appellant's bilateral hearing loss was clearly linked to 
possible atypical Meniere's disease or a Meniere's type of 
syndrome.  In addition, the medical evidence of record also 
shows that prior to the appellant's shunt surgery procedures 
on his ears in December 1969 and January 1970 for his 
bilateral hearing loss, the appellant was diagnosed with 
bilateral, far advanced, acute and chronic Meniere's Disease, 
and his bilateral hearing loss was clearly associated with 
his diagnosed Meniere's Disease.  Thus, in regard to Dr. N.'s 
opinion that the appellant's current bilateral hearing loss 
was related to his in-service noise exposure, given that Dr. 
N.'s opinion was not based on a fully factual foundation and 
does not appear to be based on a review of the entire 
available medical evidence, the Board finds that such opinion 
lacks credibility, and is therefore, of little probative 
value as to the issue of service connection.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 
5 Vet. App. 60, 69 (1993) ("It is the responsibility of the 
BVA . . . to assess the credibility and weight to be given 
the evidence"); see also Reonal v. Brown, 5 Vet. App. 458, 
460- 61 (1993) (An opinion based on an inaccurate factual 
premise has no probative value).  

In the April 2004 private medical statement from Dr. D.J.M., 
Dr. M. indicated that he had initially treated the appellant 
in April 1970 for aural rehabilitation and lip reading due to 
his bilateral hearing loss.  Dr. M. stated that the appellant 
had been recently evaluated at the University of Washington 
Medical Center following a sudden loss of hearing and 
balance.  Dr. M. further reported that the appellant had 
served in the Navy and was exposed to the sounds of gunfire 
without the benefit of ear protection.  Dr. M. noted that the 
appellant had experienced hearing loss and tinnitus at the 
termination of his active duty.  Thus, Dr. M. opined that it 
was more likely than not that the appellant's hearing loss 
had its origins while serving in the United States military.  
In this regard, the Board does not find Dr. M.'s opinion as 
to the etiology of the appellant's hearing loss and/or 
tinnitus to be persuasive.  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

Dr. M.'s opinion was based on an incomplete history.  
Although Dr. M. noted that the appellant had been treated at 
the University of Washington, he did not state that any 
private medical records were reviewed, to include the 
September 1969 discharge summary from the University 
Hospital, University of Washington.  This is especially 
important in this case because the September 1969 discharge 
summary shows that at that time, the appellant's bilateral 
hearing loss was linked to possible atypical Meniere's 
disease or a Meniere's type of syndrome.  The Board also 
notes that additional private medical statements, dated in 
December 1969 and January 1970, reflect that at that time, 
the appellant was diagnosed with bilateral, far advanced, 
acute and chronic Meniere's Disease, and his bilateral 
hearing loss was linked to his diagnosed Meniere's Disease.  
Moreover, in the April 2004 private medical statement from 
Dr. D.J.M., Dr. M. noted that the appellant had experienced 
hearing loss and tinnitus at the termination of his active 
duty.  However, as previously stated, the appellant's service 
medical records are negative for any complaints or findings 
of either bilateral hearing loss or tinnitus.  Furthermore, 
upon the appellant's March 1946 separation examination, the 
appellant's hearing was 15/15 bilaterally, on whispered and 
spoken voice testing.  The Board also observes that in the 
February 2005 Travel Board hearing, the appellant himself 
testified that he did not experience any hearing problems 
while he was in the military, and that he first experienced 
hearing problems in 1969.  Thus, given that Dr. M.'s opinion 
was not based on a fully factual foundation and does not 
appear to be based on a review of the entire available 
medical evidence, the Board finds that such opinion lacks 
credibility, and is therefore, of little probative value as 
to the issue of service connection.  See Madden, 125 F.3d at 
1477, 1481; Hayes, 5 Vet. App. at 60, 69 ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence"); see also Reonal, 5 Vet. 
App. at 458, 460- 61 (An opinion based on an inaccurate 
factual premise has no probative value).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 
11 Vet. App. 345, 348 (1998).  Accordingly, in light of the 
above, the Board finds that the VA medical statements from 
Dr. N. and Dr. D.J.M. are of diminished probative value and 
are insufficient to show that the appellant's bilateral 
hearing loss and/or tinnitus were incurred in, or aggravated 
by, his period of active military service.         

By contrast, the Board attaches significant probative value 
to the conclusion reached by the VA examiner in the August 
2003 VA examination report.  In the August 2003 VA 
examination report, the examiner specifically noted that the 
appellant's claims file had been reviewed for audiometric 
data.  In this regard, the examiner indicated that the 
appellant's whisper test upon discharge was 15 and 15.  
According to the examiner, the appellant's hearing loss was 
clearly associated with the acoustic trauma and the sudden 
hearing loss in 1969, as evidenced by his outside medical 
record which had been submitted.  The examiner stated that 
the appellant himself noted that he did not believe that he 
had hearing loss before 1969, which was well after his 
service in the military.  Thus, the examiner indicated that 
in light of the appellant's discharge scores of 15 and 15, 
and given the fact that the appellant's hearing loss began in 
1969 with a sudden complete hearing loss in both ears, it was 
the examiner's opinion that it was not likely that the 
appellant's hearing loss was caused by his time in the 
military.  Therefore, the Board gives significant weight to 
the opinion from the VA examiner from the appellant's August 
2003 VA examination because it is clearly based on a review 
of the entire record and is consistent with the available 
evidence.  In other words, the conclusion reached by the VA 
examiner appears consistent with the lack of showing of any 
bilateral hearing loss until 1969, when the appellant's 
sudden bilateral hearing loss was linked to Meniere's disease 
or a Meniere's type of syndrome.    

The Board also notes that in regard to the appellant's 
tinnitus, as previously stated, the medical opinions from Dr. 
N. and Dr. D.J.M. are entitled to little, if any, probative 
value in regards to the question as to whether the 
appellant's current tinnitus was incurred in, or aggravated 
by, his military service.  Moreover, the Board further 
observes that the remaining medical evidence of record is 
negative for any evidence showing that the appellant 
experiences tinnitus as a result of his service.  

In this case, due consideration has been given to the 
appellant's statements that his current bilateral hearing 
loss and tinnitus are related to his period of active 
military service, specifically to his claimed in-service 
noise exposure.  The appellant is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). There is no evidence of record indicating that the 
appellant has specialized medical training so as to be 
competent to render a medical opinion.

The Board emphasizes that based upon the appellant's service 
aboard the USS Heermann and his military occupation, it does 
not doubt the appellant was exposed to acoustic trauma during 
service.  However, that, in and of itself, does not mean 
service connection is warranted for hearing loss and/or 
tinnitus that was first shown decades after his military 
service ended.  It appears that the appellant is alleging 
that he was exposed to acoustic trauma during combat service.  
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  As discussed above, the Board will concede that the 
appellant was likely exposed to acoustic trauma during 
service, and this would certainly be consistent with the 
circumstances of his military duties.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed above, such 
competent medical nexus evidence is lacking.   

The Board also recognizes that the appellant has submitted a 
copy of a Board decision which pertains to another veteran, 
dated in February 2001, in support of his claim.  In this 
regard, the appellant cites to the Board's disposition of 
that case as precedential in establishing a link between in-
service acoustic trauma and bilateral hearing loss.  The 
Board emphasizes, however, that Board decisions are not 
precedential.  Rather, the Board must weigh the facts of each 
case and apply the governing laws and regulations without 
regard to dispositions in other veterans' cases based on 
separate and unique facts.  As previously stated, in this 
case, the appellant's service medical records, including the 
March 1946 separation examination, are negative for any 
complaints or findings of bilateral hearing loss, and the 
more probative medical evidence of record does not provide 
the required nexus between military service and current 
bilateral hearing loss.   

Based upon the foregoing analysis, the Board finds that the 
preponderance of the evidence in this case is against the 
claims for service connection for bilateral hearing loss, and 
for service connection for tinnitus.  As to the question of 
according reasonable doubt to the appellant's claims, on the 
basis of a thorough review of the record, it is concluded 
that there is no approximate balance of the evidence for and 
against the claims.  Indeed, the preponderance of the 
evidence is against finding that the disorders at issue are 
related to active service, and thus against the claim for 
service connection for bilateral hearing loss, and the claim 
for service connection for tinnitus.  As the preponderance of 
the evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for these claimed disorders must be 
denied.     


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.   



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


